Exhibit 20Press release issued May 16, 2016 For Immediate Release May 16, 2016 BOWL AMERICA REPORTS IMPROVED THIRD QUARTER EARNINGS Bowl America Incorporated today reported that earnings per share for its fiscal 2017 third quarter ended April 2, 2017, were $.27 compared to $.25 in the prior year period. Earnings for the current nine-month period were $.41 per share, an increase of $.09 per share from the prior year’s $.32. Last year’s third quarter was negatively impacted by the “Blizzard of 2016” which caused the weekend closure of our northern market centers and resulted in high snow removal costs. Winter weather in this year’s third quarter was of lesser impact. The fourth quarter results are unlikely to match last year’s as fiscal 2016 was a 53-week accounting year with the extra week added to the fourth quarter which included one more week of winter league bowling than will occur in this year’s fourth quarter. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended April 2, March April 2, March Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Gain on sale of assets - - Interest & dividend income Interest expense - - Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 04/02/17 03/27/16 ASSETS Total current assets including cash andshort-term investments of $2,893 & $4,165 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
